Title: From Thomas Jefferson to James Dinsmore, 6 February 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir 
                     
                     Washington Feb. 6. 08 
                  
                  Your letter of Jan. 30. was recieved by the last post. the Copal varnish & pullies were waiting till the river should open, to be sent by water. however I have now had a jug of 2. gallons of varnish cased in a box, and the pullies also put into a box to be forwarded by the stage. but I have little expectation that the varnish can ever arrive safe by that conveyance.   by this post I shall remit through mr Bacon the 50. D. for mr Nelson. I recieved your letter after my funds for the month were disposed of.   I do not propose any Chinese railing on the two Porticles at the doors of my Cabinet, because it would make them more conspicuous to the prejudice of the Piazza & it’s pediment as the principal object. the intention was that they should be as obscure as possible that they might not disturb the effect of their principal. the glass for the Poplar forest sashes cannot leave Philadelphia till the Delaware opens. I tender you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               